DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "the virtual sensing information creator ... sets the measured actual displacement measurement data, as an initial value, based on the time integration algorithm to calculate a finite element model calculation value of the updated finite element model, and calculates change in ... one of stiffness, load, displacement, velocity and acceleration, which are virtual displacement data at the second point, using the calculated finite element model calculation value", in combination with the remaining claim elements as set forth in claim 1, and claims 2-3 and 10-11 depending therefrom.
The prior art does not disclose or suggest, "the finite element model updater primarily updates the constructed finite element model using the natural frequency and ... eigenvector, creates a reduced model for the ... updated finite element model using the reduced modeling technique, and secondarily updates the reduced model using the damping coefficient and ... frequency response to create the updated finite element model", in combination with the remaining claim elements as set forth in claim 4, and claims 5-8 depending therefrom.
The prior art does not disclose or suggest, "... setting the measured actual displacement measurement data, as an initial value, based on the time integration algorithm to calculate a finite element model calculation value of the updated finite element model, and calculating change in ... one of stiffness, load, displacement, velocity and acceleration that are virtual displacement data at the second point using the calculated finite element model calculation value", in combination with the remaining claim elements as set forth in claim 12, and claims 13-16 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 6/24/22, with respect to the previous rejection have been fully considered and are persuasive.  The previous rejection has been withdrawn.  Regarding Applicant’s remarks on page 9 of the reply, Examiner agrees the claims are all now in form that was indicated allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852